Mr. Justice MILLER,
delivered the opinion of the court.
On the trial of this case in the District Court the libellant procured a decree in his favor mainly upon testimony-found in certain depositions offered by him. To the admission of *224these depositions in evidence, the defendants objected, and when the objection was overruled they carried the case by appeal to the Circuit Court.
The Circuit Court excluded the depositions, and if the action of that court was correct in this respect, there can be no doubt that its decree dismissing the libel was the necessary result of the case as it stood on the remaining testimony.
The depositions relied on by appellant, were properly ruled out, for the reason that they were taken without notice to defendants, in another suit to which defendants were not parties, and in which they had no right or opportunity to cross-examine the witnesses. Hor were defendants in any manner privies to either party in the former suit, in which the depositions had been taken. This alone, it is well settled, is a sufficient reason for their exclusion.
But when, to this consideration, it is added, that no reason is shown why the witnesses were not introduced in person, it is quite clear that the Circuit Court was right in rejecting the depositions.
The decree of the Circuit Court dismissing the libel is, therefore,
AEEIRMED.